                                                                                   Case 2:14-cv-00464-SMM Document 44 Filed 05/30/19 Page 1 of 3




                                                                            1               THE CAVANAGH LAW FIRM
                                                                                                 A Professional Association
                                                                            2
                                                                                              1850 NORTH CENTRAL AVENUE
                                                                                                        SUITE 2400
                                                                            3                  PHOENIX, ARIZONA 85004-4527
                                                                                                      602-322-4009
                                                                                                   www.cavanaghlaw.com
                                                                            4
                                                                                David A. Selden (AZ Bar 007499)
                                                                            5   dselden@cavanaghlaw.com
                                                                                Julie A. Pace (AZ Bar 014585)
                                                                            6   Jpace@cavanaghlaw.com
                                                                                Heidi Nunn-Gilman (AZ Bar 023971)
                                                                            7   hnunngilman@cavanaghlaw.com
                                                                            8   Attorneys for Defendant
                                                                            9                              IN THE UNITED STATES DISTRICT COURT
                                                                           10                                      FOR THE DISTRICT OF ARIZONA
                                   1850 NORTH CENTRAL AVENUE, SUITE 2400
T HE C AVANAGH L AW F IRM , P.A.




                                                                           11
                                         PHOENIX, ARIZONA 85004-4527




                                                                                 Ms. Crystal Sheehan, an individual,                   No. 2:14-CV-00464-SMM
                                                                           12
                                                (602) 322-4000




                                                                                                                       Plaintiff,
                                                                           13
                                                                                 v.
                                                                           14                                                          JOINT MOTION TO APPROVE
                                                                                 Romulus, Inc. d/b/a IHOP,                             SETTLEMENT
                                                                           15

                                                                           16                                          Defendant.

                                                                           17           Pursuant to the Court’s May 1, 2019 Order (Document 43), the parties hereby
                                                                           18   submit their Joint Motion to Approve Settlement.
                                                                           19               The parties agreed to stipulate to the dismissal of this case with prejudice, with both
                                                                           20   parties to bear their own costs and attorneys’ fees (Defendant has already paid Plaintiff’s
                                                                           21   costs on appeal). The parties agreed to the dismissal of this case without a separate
                                                                           22   settlement agreement because there is no payment to be made by Defendant to Plaintiff and
                                                                           23   because the amount of time that has occurred while this case was pending on appeal
                                                                           24   renders moot the potential for additional claims that would otherwise typically be included
                                                                           25   in a settlement due to the statues of limitations. Consequently, the parties do not have a
                                                                           26   settlement agreement document to submit to the Court as contemplated by the Court’s May
                                                                           27   1, 2019 Order.
                                                                           28
                                                                                8993714_2
                                                                                                 Case 2:14-cv-00464-SMM Document 44 Filed 05/30/19 Page 2 of 3




                                                                                          1       The reasons that the parties agree that the above settlement is in the interests of both

                                                                                          2   parties is that Plaintiff was employed by Defendant from July 26, 2010 to March 2, 2012,

                                                                                          3   and the Complaint in this case was filed on March 7, 2014. The Motion for Summary

                                                                                          4   Judgment filed by Defendant on August 29, 2014 [Dkt # 22] included a section seeking

                                                                                          5   judgment on the grounds that Plaintiff’s claims were untimely under the two-year statute of

                                                                                          6   limitations in the Fair Labor Standards Act (FLSA), 29 U.S.C. 255(a). Plaintiff contended

                                                                                          7   that the three-year statute of limitations period under the FLSA for willful violations

                                                                                          8   should apply to this case. 29 U.S.C. 255(a). Because of the Court’s decision granting

                                                                                          9   Defendant’s Motion for Summary Judgment on other grounds, it was not necessary for the

                                                                                         10   Court to reach the issue of the statute of limitations.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                         11               After the en banc decision of the Court of Appeals for the Ninth Circuit remanded
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   this case and the other tip credit cases consolidated on appeal, Defendant’s counsel
                                                                                              communicated to Plaintiff’s counsel that Defendant intended to seek summary judgment
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14   on the statute of limitations issue not previously ruled upon. In view of the conflicting

                                                                                         15   Department of Labor interpretations of the Dual Jobs Regulation, the looming

                                                                                         16   determination of whether any alleged violation was “willful” on summary judgment, and

                                                                                         17   the potential for both sides to incur additional attorneys' fees and costs, the parties agreed

                                                                                         18   that it was in their interests to settle this case on the terms described above.

                                                                                         19               The above explanation of the position of the parties regarding the reasonableness of

                                                                                         20   the terms of the resolution of this case is not intended to be an admission of any issue by

                                                                                         21   any party other than the reasonableness of the terms of the resolution in this case.

                                                                                         22           RESPECTFULLY SUBMITTED this 30th day of May, 2019.

                                                                                         23                                                 THE CAVANAGH LAW FIRM, PA

                                                                                         24
                                                                                                                                            By: /s/David A. Selden
                                                                                         25                                                     David A. Selden
                                                                                                                                                Julie A. Pace
                                                                                         26                                                     Heidi Nunn-Gilman
                                                                                                                                                Attorneys for Defendant
                                                                                         27
                                                                                         28
                                                                                              8993714_2                                       2
                                                                                                 Case 2:14-cv-00464-SMM Document 44 Filed 05/30/19 Page 3 of 3




                                                                                          1                                             THE BENDAU LAW FIRM, PLLC

                                                                                          2                                             By: /s/Clifford P. Bendau, II
                                                                                          3                                                 Clifford P. Bendau, II
                                                                                                                                            Attorney for Plaintiff
                                                                                          4
                                                                                          5                                 CERTIFICATE OF SERVICE
                                                                                                      I hereby certify that on the 30th day of May, 2019, I electronically transmitted the
                                                                                          6
                                                                                              attached to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                                          7
                                                                                              Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                          8
                                                                                          9                                      Clifford P. Bendau, II
                                                                                                                           THE BENDAU LAW FIRM, PLLC
                                                                                         10                                      Post Office Box 97066
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                                                                Phoenix, Arizona 85060
                                                                                         11
                                                                                                                           cliffordbendau@bendaulaw.com
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12                                      Attorneys for Plaintiff
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                              /s/Michelle Renee Mercure
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                              8993714_2                                    3
